DETAILED CORRESPONDENCE
This Office action is in response to the application filed 12/01/2021, with claims 28-47 pending, and 1-27 canceled.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/2/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 37-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ham et al., US 2020/0326729 hereinafter Ham.

As per claim 37. Ham a flight planning system comprising one or more processors configured to: 
determine airspace corresponding to an area in anticipation of unmanned aerial vehicle (UAV) flight operations associated with the area (Ham: see at least para. 103, 207 and 493 which teaches a mission for a UAV and set the layer/area ); 
generate a reservation request to reserve the airspace (Ham: see para. 258); 
transmit the reservation request to an approval system (Ham: best illustrated in FIG. 49); 
receive approval of the reservation request from the approval system (Ham: see at least para. 401-405 which teaches flight approval); 
determine a flight plan including one or more waypoints in the airspace for a UAV (Ham: see at para. 30 which teaching determining way points for a flight plan); and 
generate a flight data package including the flight plan for transmission to at least one of a control station or to the UAV (Ham: see at least para. 383 which teaches “The communication unit 3018 may communicate with a ground control center and a company which operates the unmanned aerial vehicle 3050 through wireless communication and may transmit and receive flight information and control information on a periodic basis with the control center and the company”).

As per claim 38. The flight planning system of claim 37, wherein the control station is at least one of a ground control station, a cloud-based control station, or a UAV-based control station (Ham: control center is taught in at least para. 383).

As per claim 39. The flight planning system of claim 37, wherein the one or more processors are configured to: receive event data from an event service (Ham: processor receiving data is taught in at least para. 376, 474 and 480).

As per claim 40. The flight planning system of claim 39, wherein the airspace is determined based on the event data (Ham: para. 119 along with FIG. 3 teaches a no-fly zone which is base an attitude restriction data/event ).

As per claim 41. The flight planning system of claim 39, wherein the event data describes an event for a geospatial region and includes geospatial information and time information (Ham: para. 262-263 reads on this limitation).

As per claim 42. The flight planning system of claim 37, wherein the flight data package includes information describing allocated airspace blocks associated with the airspace (Ham: para. 84-85 along with FIG 1. describes allocating a no-fly zone).

As per claim 43. The flight planning system of claim 37, wherein the airspace is defined as a volumetric area described by geospatial coordinates defining boundaries of the airspace (Ham: para. 525 teaches a layer shaping unit that shape layer/volumetric area for flight of each UAV which uses the altitude value of each way points. Also para. 86 teach geospatial coordinates.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-33, 35-36 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over van Cruyningen, US 2016/0232792 hereinafter Cruyningen in view of Ham et al., US 2020/0326729 hereinafter Ham.

As per claim 28. Cruyningen teaches a system comprising: 
a memory (para. 36 and 40 teaches “memory”); and 
a processor configured to execute instructions stored in the memory to: 
analyze data to determine property damage may be caused to one or more structures located in a geospatial area (para. 36 teaches “processor” and a planner/instruction that runs/execute on a computer while para. 30 and 33 teaches the UAV inspection for damage); 
generate a flight plan for inspection of the one or more structures (para. 3), the flight plan including one or more waypoints defining a planned flight for an unmanned aerial vehicle (UAV) to inspect the one or more structures (para. 43 teaches inspection while teaches flight plan and 46-47 teaches waypoints of a corridor/planned flight and FIG. 5 teaches determining a flight plan parameters).
Cruyningen teaches a flight plan; however, Cruyningen does not teach a control station. Yet, Ham teaches transmit the flight plan to at least one of a control station or to the UAV (Ham: see at least para. 383 which teaches “The communication unit 3018 may communicate with a ground control center and a company which operates the unmanned aerial vehicle 3050 through wireless communication and may transmit and receive flight information and control information on a periodic basis with the control center and the company”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ham with the invention of Cruyningen because such combination would provide an autonomous flight route (see para 7, Ham).

As per claim 29. Cruyningen in view of Ham the system of claim 28 and Cruyningen further teaches, wherein the data is at least one of weather data, natural disaster data, accident data, or network service data (Cruyningen: para. 43 teaches data source).

As per claim 30. Cruyningen in view of Ham teaches the system of claim 28 and further teaches, wherein the processor is configured to execute instructions stored in the memory to as rejected in claim 28; however, Cruyningen does not teaches an approval system. Yet, Ham teaches generate a flight authorization request based on the flight plan (Ham: see at least item 3105 in FIG. 31 along with para. 428 teaches define flight of the UAV based a route map data generated by the control center); 
transmit the flight authorization request to an approval system to reserve airspace corresponding to the flight plan (Ham: see para. 401-405 along with 
410 which teach the approval system. See at least para. 164 along with 200 describes a reserved airspace); and 
receive approval from the approval system for the flight authorization request (Ham: see para. 401-405 along with 410 teaches an approval system).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ham with the invention of Cruyningen because such combination would provide an autonomous flight route (see para 7, Ham).

As per claim 31. Cruyningen in view of Ham teaches the system of claim 28 and further teaches, wherein the processor is configured to execute instructions stored in the memory to as rejected in claim 28; however, Cruyningen does not teaches flight authorization requests are associated with the geospatial area. Yet, Ham teaches determine whether one or more previous flight authorization requests are associated with the geospatial area (Ham: para. 264 and 474 teaches previous route request while para. 262 teaches verifying the 3D geographic information); 
generate one or more new flight authorization requests based on the one or more previous flight authorization requests, wherein the one or more new flight authorization requests includes revised flight time information based on the data (Ham: para. 263 teaches new route being verified); 
transmit the one or more new flight authorization requests to an approval system to reserve airspace corresponding to the flight plan (Ham: see at least para. 164 along with 200 describes a reserved airspace); and 
receive approval from the approval system for the one or more new flight authorization requests (Ham: see at least para. 258 along with 263-265 and item 3522 in FIG. 35 teaches the approval of new route request.).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ham with the invention of Cruyningen because such combination would provide an autonomous flight route (see para 7, Ham).

As per claim 32. Cruyningen in view of Ham teaches the system of claim 28 and further teaches, wherein the processor is configured to execute instructions stored in the memory to as rejected in claim 28; however, Cruyningen does not teach a flight authorization request. Yet, Ham teaches generate a flight authorization request based on the flight plan (para. 258 teaches generating a route request that correspond to the mission of the unmanned aerial vehicle); 
transmit the flight authorization request to an approval system to reserve airspace corresponding to the flight plan (see at least para. 164 along with 200 describes a reserved airspace); 
receive modifications to the flight plan (see at least para. 242 along with 245 and 550-551 which teaches change request); and 
update the flight plan based on the modifications (When taken together the follow cited sections teaches this limitation see at least para. 239, 251 and 253 teaches).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ham with the invention of Cruyningen because such combination would provide an autonomous flight route (see para 7, Ham).

As per claim 33. Cruyningen in view of Ham the system of claim 28 Cruyningen further teaches, wherein to analyze the data comprises to: 
determine whether the data describes at least one of a hail storm, tornado, flood, or weather event that may cause property damage (see at least para. 33 here damage is cause lightning).

As per claim 35. Cruyningen in view of Ham teaches the system of claim 28 and further teaches, wherein the processor is configured to execute instructions stored in the memory to as rejected in claim 28; however, Cruyningen does not teaches ground station. Yet, Ham teaches transmit a flight data package including the flight plan to a ground control station, wherein the ground control station is configured to transmit at least a portion of the flight data package to the UAV.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ham with the invention of Cruyningen because such combination would provide an autonomous flight route (see para 7, Ham).

As per claim 36. Cruyningen in view of Ham teaches the system of claim 28 and further teaches, wherein the processor is configured to execute instructions stored in the memory to as rejected in claim 35; however, Cruyningen does not teaches ground station. Yet, Ham teaches reserve airspace for the geospatial area, the airspace including allocated airspace blocks, wherein the flight data package includes information describing the allocated airspace blocks (Ham: see at least para. 164 along with 200 describes a reserved airspace while para. 207 describe an example an UAV in allocated space block based on the routes way points).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ham with the invention of Cruyningen because such combination would provide an autonomous flight route (see para 7, Ham).

As per claim 44. Claim 44 is the method that is perform by the system of claim 28; therefore, claim 44 is rejected under the same rationale of claim 28.

As per claim 45. Claim 45 is the method that is perform by the system of claim 30; therefore, claim 45 is rejected under the same rationale of claim 30.

As per claim 46. Claim 46 is the method that is perform by the system of claim 32; therefore, claim 46 is rejected under the same rationale of claim 32.

As per claim 47. Claim 47 is the method that is perform by the system of claim 36; therefore, claim 47 is rejected under the same rationale of claim 36.

Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over van Cruyningen, US 2016/0232792 hereinafter Cruyningen in view of Ham et al., US 2020/0326729 hereinafter Ham in further view of Carlson, US 9,959,771.

As per claim 34. Cruyningen in view of Ham teaches the system of claim 28 and further teaches, wherein the processor is configured to execute instructions stored in the memory to as rejected in claim 28; however, both Cruyningen and Ham do not teach when a weather event is predicted to end. Yet, Carlson teaches determine a first time period when a weather event is predicted to end (Carlson: col. 15, lns. 30-50 teaches a threshold time based on weather which read on this limitation); and 
wherein the flight plan includes a second time period for flight of the UAV, the second time period occurs after the first time period (Carlson: col. 15, lns. 30-50 teaches a threshold time based on weather reads on this limitation).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Carlson with the invention of Cruyningen in view of Ham because such combination would provide an real-time weather information for a region (see col. 4, lns. 15-23, Carlson).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661